UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-8020


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT ESPOSITO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:01-cr-00202-RLV-DSC-1; 3:08-cv-00029-RLV)


Submitted:   February 25, 2010             Decided:   March 4, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Albert Esposito, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Albert Esposito seeks to appeal the district court’s

order     denying          his   Fed.        R.       Civ.     P.     60(b)      motion     for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2009) motion.                                 The order is

not    appealable      unless      a    circuit         justice       or   judge    issues     a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,        369     F.3d         363,     369    (4th       Cir.    2004).

A certificate         of     appealability             will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28     U.S.C.      § 2253(c)(2)        (2006).           A    prisoner     satisfies        this

standard      by    demonstrating        that         reasonable      jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                 Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).        We    have   independently              reviewed     the    record    and

conclude      that    Esposito         has   not       made    the    requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3